Case 1:19-cv-02395-RM-KMT Document 52 Filed 03/31/21 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 19–cv–02395–RM–KMT


  KIM MILLBROOK,

         Plaintiff,

  v.

  NURSE SANCHEZ,
  NURSE FIRTH,
  DOCTOR JUSTIN STERETT,
  CORRECTIONAL OFFICER ROSS,
  CORRECTIONAL OFFICER MORRIS,
  CORRECTIONAL OFFICER LOVELACE,
  COUNSELOR HANSEN,
  CASE MANAGER ROBINSON,
  CASE MANAGER OSLAND,
  EMT HUDDLESTON,
  UNIT MANAGER PORCO,
  DOCTOR OBA, and
  PHYSICIAN’S ASSISTANT SEROSKI, in their individual and official capacities,

         Defendants.


                                               ORDER


         Before the court is Plaintiff’s “Request for Appointment of Counsel.” ([“Motion”], Doc.

  No. 44.) No response has been filed to the Motion, and the time to do so has lapsed. After

  carefully considering the Motion, as well as related briefing, the court has determined that the

  interests of justice do not warrant the appointment of civil counsel.
Case 1:19-cv-02395-RM-KMT Document 52 Filed 03/31/21 USDC Colorado Page 2 of 4




          The determination as to whether to appoint counsel in a civil case is left to the sound

  discretion of the district court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The

  court must “give careful consideration to all the circumstances with particular emphasis upon

  certain factors that are highly relevant to a request for counsel.” Id. (quoting McCarthy v.

  Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)). Those factors include: “the merits of the

  litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s ability to

  present his claims, and the complexity of the legal issues raised by the claims.” Id. (quoting

  Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)). “The burden is on the applicant to

  convince the court that there is sufficient merit to his claim to warrant the appointment of

  counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (quoting

  McCarthy, 753 F.2d at 838). “Only in those extreme cases where the lack of counsel results in

  fundamental unfairness will the district court’s decision be overturned.” Id. (quoting McCarthy,

  753 F.2d at 839).

          Pursuant to the Local Rules of Practice of the United States District Court for the District

  of Colorado-Attorney, the following unrepresented parties are eligible for the appointment of pro

  bono counsel: (1) a party who has been granted leave to proceed in forma pauperis under 28

  U.S.C. § 1915; (2) an unrepresented prisoner; and (3) a non-prisoner, unrepresented party who

  demonstrates limited financial means. D.C.COLO.LAttyR 15(e). In addition to eligibility, the

  court applies the following factors and considerations to evaluate a motion for the appointment

  of counsel in a civil case: (1) the nature and complexity of the action; (2) the potential merit of

  the pro se party’s claims; (3) the demonstrated inability of the unrepresented party to retain an

  attorney by other means; and (4) the degree to which the interests of justice will be served by the


                                                      2
Case 1:19-cv-02395-RM-KMT Document 52 Filed 03/31/21 USDC Colorado Page 3 of 4




  appointment of counsel, including the benefit the court may derive from the assistance of the

  appointed counsel. D.C.COLO.LAttyR 15(f)(1)(B).

         Pro se Plaintiff Kim Millbrook,1 an inmate in the custody of the Federal Bureau of

  Prisons [“BOP”] at the Administrative Maximum [“ADX”] facility in Florence, Colorado, brings

  this action, pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

  403 U.S. 388 (1971), asserting violations of his civil rights by thirteen individual Defendants, all

  of whom are ADX employees. ([“Complaint”], Doc. No. 7.) Plaintiff alleges that, in 2019,

  while confined at ADX, Defendants systematically denied his constitutional right of access to the

  courts, unlawfully retaliated against him for filing lawsuits against prison officials, used

  excessive force against him, and provided him with constitutionally inadequate medical care.

  (Id. at 11-56.) The claims are neither novel, nor complex, and Plaintiff has relayed the substance

  of his claims effectively thus far. In his Complaint, Plaintiff requests both equitable and

  monetary relief. (Id. at 58.)

         In support of his request for the appointment of counsel, Plaintiff states that he is

  “proceeding as an indigent person,” who “believe[s] that the legal issues are complicated and

  need to be investigated thoroughly by an experienced attorney.” (Mot. 1.) Plaintiff further

  reports that he is currently “not able to get to the law library or conduct discovery to prepare for

  the trial,” due to complications caused by the COVID-19 coronavirus pandemic. (Id.)

  Nevertheless, Plaintiff does not specifically address the nature and complexity of the action, the


  1
    Mindful of Plaintiff’s pro se status, the court “review[s] his pleadings and other papers liberally
  and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v. United
  States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner, 404 U.S.
  519, 520–21 (1972) (holding the allegations of a pro se complaint “to less stringent standards than
  formal pleadings drafted by lawyers”).

                                                    3
Case 1:19-cv-02395-RM-KMT Document 52 Filed 03/31/21 USDC Colorado Page 4 of 4




  potential merit of his claims, or the actual efforts he has undertaken to retain an attorney by other

  means. See D.C.COLO.LAttyR 15(f)(1)(B). Although Plaintiff has expressed concern about his

  ability to litigate this case while incarcerated, his inmate status alone does not entitle him to

  appointed counsel. See Williams v. Ezell, 534 F. App’x 699, 703 (10th Cir. 2013); Griffin v.

  Ortiz, 286 F. App’x 538, 541 (10th Cir. 2008). In addition, the court does not see any benefit

  that it may derive from the assistance of appointed counsel. On balance, therefore, the court

  cannot conclude that the interests of justices would be served by the appointment of pro bono

  counsel.

         Accordingly, it is

         ORDERED that the “Request for Appointment of Counsel” (Doc. No. 44) is DENIED.

         Dated this 31st day of March, 2021.




                                                     4
